Citation Nr: 1801304	
Decision Date: 01/09/18    Archive Date: 01/19/18

DOCKET NO.  17-59 405	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for residuals of frostbite of the feet. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Ragheb, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (West 2014).

The Veteran served on active duty from June 1959 to May 1962.  This matter comes before the Board of Veterans' Appeals (Board) on appeal of an August 2016 rating decision by the Department of Veterans Affairs (VA) Regional Offices (RO) located in Atlanta, Georgia.


FINDINGS OF FACT

1.  The Veteran sustained frostbite of the feet in service, which resolved without residuals prior to service separation. 

2.  The Veteran does not have current residuals of the in-service frostbite of the feet. 


CONCLUSION OF LAW

The criteria for service connection for residuals of frostbite of the feet have not been met.  38 U.S.C. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).

The claim decided herein was filed using the fully developed claim (FDC) process pursuant to VA's program to expedite claims.  The notice that accompanies the FDC form informs the Veteran of what evidence is required to substantiate the claims and of the Veteran's and VA's respective duties for obtaining evidence.  The notice also provides information on how VA assigns disability ratings in the event that service connection is established.  Thus, the notice that is part of the claim form submitted by the Veteran satisfies VA's duty to notify.

As to VA's duty to assist, all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service and VA medical records have been obtained, as have relevant private medical records identified by the Veteran.  The Veteran was provided a VA examination of his claimed residuals of frostbite of the feet.  The Board finds that this examination and its associated report are adequate.  Along with the other evidence of record, they provided sufficient information to decide the appeal and a sound basis for a decision on the Veteran's claim for service connection for residuals of frostbite of the feet.  The examination report was based on examination of the Veteran by an examiner with appropriate expertise who thoroughly reviewed the claims file.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303 (2007).

Therefore, VA has satisfied its duties to notify and assist, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Service Connection for Residuals of Frostbite of the Feet

The Veteran seeks service connection for residuals of frostbite of the feet. 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. § 1131; 38 C.F.R. § 3.303(a).  Service connection requires: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  Service connection may also be granted for any disease diagnosed after discharge when the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Federal law specifically limits entitlement for service-connected disease or injury to cases where such incidents result in a disability.  It is not enough for a claimant to seek some sort of benefit simply because he had a disease or injury on active duty.  In the absence of proof of a current disability, there can be no valid claim.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Degmetich v. Brown, 104 F.3d 1328, 1333 (1997) (upholds Court of Appeals for Veterans Claims decision to require a current existing disability).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

The Veteran asserts that he had frostbite of the feet in the winter of 1959 or 1960 during service in Korea where the temperature was 50 degrees below zero.  The Veteran advanced that he was wearing thermal boots during a four-hour trip between two camps, and that when he arrived at his destination, his feet were stuck in the boots and his socks were frozen.  His feet were burning and aching and became worse over time.  See August 2016 VA examination report; September 2017 notice of disagreement; November 2017 VA Form 9.

A June 1960 service treatment record shows that the Veteran was brought to an aid station with possible frostbite, and complained of aching and stinging in the feet.  Upon examination, the Veteran had very little circulation in the first two toes of the left foot, and his feet were cold and sensitive.  The Veteran's feet boots were removed, his feet were massaged, and he was provided with dry socks.  The service clinician noted that he doubted that the Veteran had chilblains and doubted severe injury.  A March 1962 service treatment record shows that the Veteran complained of pain in the fourth and left toes of the left foot and gave a history of frostbite in Korea.  Upon examination, the fourth and fifth toes were reddened with skin blistering between the toes.  The diagnosis was probable frostbitten toes, and an ointment was prescribed.  The April 1962 service separation examination report shows a normal clinical evaluation of the feet and skin, and the concurrent report of medical history shows that the Veteran checked "yes" for foot trouble.  The service examiner clarified that the Veteran had a minor foot infection one year earlier, with no medical significance.  Accordingly, the Board finds that, while the Veteran sustained frostbite of the feet during service, this condition resolved prior to service separation. 

Post-service VA treatment records show no evidence of residuals of frostbite of the feet.  VA treatment records date in July 2000, July 2001, July 2002, and July 2003 show that, upon examination, the Veteran's feet were normal with no clubbing, edema, or cyanosis, with intact light touch.  VA treatment records do not otherwise contain any complaints, treatment, or diagnosis of residuals of frostbite of the feet at any point during or immediately prior to the appeal period. 

The Veteran underwent a VA cold injury residuals examination in August 2016.  He provided a history of in-service frostbite of the feet as discussed above, and indicated that he currently had bilateral foot pain and numbness of the toes.  After a review of the claims file and an examination of the Veteran, the VA examiner opined as follows: 

At this time there is no objective evidence of residuals of frostbite. There is no evidence that the veteran actually had the diagnosis of frostbite in service. Dystrophic toenails are quite common on the general population and cannot be attributed to cold injury without other evidence of a diagnosed cold injury. Patchy decreased sensation in the absence of confirmed diagnosis of cold injury/frostbite as well cannot be attributed to [the] veteran[']s  service. The veteran has significant systemic medical problems that may be the cause.


The Board finds that the evidence weighs against a finding of a current disability of residuals of frostbite of the feet.  As discussed above, the August 2016 VA examiner opined that the Veteran does not have any current residuals of in-service frostbite of the feet, and that the current findings of dystrophic toenails and patchy decreased sensation are not residuals of frostbite.  In this regard, the Board finds that the August 2016 VA examiner's opinion is highly probative with respect to service connection for residuals of frostbite of the feet, and is adequately based on objective findings as shown by the record, and accordingly, the Board concludes that the medical opinion rendered was based upon a full and accurate factual premise, including the Veteran's history, and provided a thorough and adequate rationale for the opinion given.  See Stegall v. West, 11 Vet. App. 268 (1998); Barr, 11 Vet. App. at 311; Jones v. Shinseki, 23 Vet. App. 382 (2010); Swann v. Brown, 5 Vet. App. 229, 233 (1993); Reonal v. Brown, 5 Vet. App. 458, 461 (1993).
Moreover, VA treatment record during the appeal period show no complaints, treatment, or diagnosis of residuals of frostbite of the feet, and the Veteran has not otherwise submitted any evidence of a current disability of residuals of frostbite of the feet, nor identified any medical evidence which would establish such.  

Where the evidence does not support a finding of current disability upon which to predicate a grant of service connection, there can be no valid claim for that benefit.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer, 3 Vet. App. at 225.  As such, the Board finds that the evidence weighs against a finding of a current disability, and service connection for the claimed residuals of frostbite of the feet must therefore be denied.
   
	
ORDER

Service connection for residuals of frostbite of the feet is denied. 




____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


